Case: 1:18-cr-00484-CAB Doc #: 20 Filed: 10/16/19 1 of 3. PageID #: 161




                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

 UNITED STATES OF AMERICA,
                                           )      CASE NO 1:18-cr-00484-CAB
        Plaintiff,                         )
                                           )
                                           )      JUDGE CHRISTOPHER A. BOYKO
 vs.                                       )
                                           )      DEFENDANT’S MOTION
                                           )      FOR PERMISSION TO
 RUFUS TAYLOR,                             )      TRAVEL
                                           )
        Defendant,                         )


        Now comes the Defendant RUFUS TAYLOR , by and through his undersigned

 Counsel, Michael H. Peterson, and hereby respectfully moves this Honorable Court for

 an order allowing the Mr.Taylor to travel by aircraft to Perry Recreation Department,

 located at 1060 Keith Drive, Perry Georgia 31069. For the Court’s information, Mr.

 Taylor is asking to attend his sons graduation from the United States Air Force, his son

 Rufus F. Ball, Master Sergeant will graduate on November 1, 2019. Defendant would be

 traveling on October 30, 2019, and returning on November 5, 2019.

        WHEREFORE, for the foregoing reasons, Counsel requests that this Honorable

 Court issue an order granting permission to Rufus Taylor to travel out of state for the

 purpose of visitation for his son graduation with the United States Air Force on noted

 dates above.
Case: 1:18-cr-00484-CAB Doc #: 20 Filed: 10/16/19 2 of 3. PageID #: 162




                                          Respectfully submitted,


                                          ______________________________
                                          MICHAEL H. PETERSON (0010599)
                                          Attorney for Defendant
                                          820 West Superior Ave. Suite 800
                                          Cleveland, Ohio 44113
                                          Telephone: (216) 771-1900
                                          Facsimile: (216) 566-0738
                                          michaelhenrypeterson@hotmail.com




                             CERTIFICATE OF SERVICE


       A copy of the foregoing Motion has been delivered via electronic to the

 Northern District of Ohio, this 16th day of October, 2019.



                                          ______________________________
                                          MICHAEL H. PETERSON (0010599)
                                          Attorney for Defendant
Case: 1:18-cr-00484-CAB Doc #: 20 Filed: 10/16/19 3 of 3. PageID #: 163



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION




 UNITED STATES OF AMERICA,                 )      CASE NO. 1:18-CR-00484
                                           )
                                           )
        Plaintiff,                         )      JUDGE CHRISTOPHER A. BOYKO
                .                          )
                                           )
 vs.                                       )
                                           )      JUDGMENT ENTRY
 RUFUS TAYLOR,                             )
                                           )
        Defendant,                         )


        It is hereby ordered that the Defendant’s Motion for Authority to Travel, which

 was filed on or about October 16, 2019 is hereby GRANTED. This Honorable Court

 grants permission to Rufus Taylor to travel out of state to visit his son in Georgia. Mr.

 Taylor is to leave on October 30, 2019 and return on November 5, 2019.

        IT IS SO ORDERED.



 ________________                   _______________________________________

 DATE                               JUDGE CHRISTOPHER A. BOYKO
